Citation Nr: 1234810	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-33 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an increased disability rating for service-connected asbestosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1955 to February 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the White River Junction, Vermont Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to an increased evaluation for service connected asbestosis.

The Veteran testified at a July 2011 hearing held before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

This case was previously before the Board in August 2011, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.  The Board finds that there has been substantial compliance with the directives of the August 2011 remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the rating period on appeal, the pulmonary function test (PFT) results have not indicated the percentages required for higher ratings under the applicable diagnostic code, and there is no evidence of cor pulmonale, pulmonary hypertension, or that the Veteran requires oxygen therapy.

CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for asbestosis have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in June 2009, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to an increased rating, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, the June 2009 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claim for an increased disability evaluation for his service-connected asbestosis.  The Veteran has been examined by VA in connection with his claim; the Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  The examination reports contain all the findings needed to evaluate the Veteran's claim, including his history and evaluations.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  

Analysis

The Veteran's asbestosis is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6833.  Asbestosis is rated under the general rating formula for interstitial lung disease.  The general rating formula provides for a 30 percent rating with Forced Vital Capacity (FVC) of 65 to 74 percent; or a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56 to 65 percent predicted.  A 60 percent evaluation requires FVC of 50 to 64 percent predicted; or DLCO (SB) of 40 to 55 percent predicted; or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation requires demonstrated evidence of an FVC of less than 50 percent of predicted value; or DLCO (SB) of less than 40 percent of predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiac or respiratory limitation; or cor pulmonale (right heart failure) or pulmonary hypertension, or requires outpatient oxygen therapy.

Post-bronchodilator studies are required when PFTs are performed for disability evaluation purposes, except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done. When evaluating based on PFTs, post- bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre- bronchodilator values are to be used for rating purposes. 38 C.F.R. §§ 4.96, 4.97, DC 6833.

VA treatment records document complaints of increased shortness of breath from 2008 to 2010; the Veteran stated at his July 2011 hearing that his dyspnea problems have continued.  Treating doctors, including several pulmonary fellows and cardiologists, repeatedly stated that they could not clearly determine the cause of the increased problems.  Generally, they cited evidence that it was unlikely that the Veteran's service connected lung disease was the cause, but also allowed that some role was possible.  Testing through June 2010 failed to definitively establish the respective roles of the service connected lung and nonservice-connected heart conditions on the Veteran's complaints of shortness of breath.  A June 2010 VA treatment note stated that the Veteran's PFTS were 78 % of  predicted FVC in June 2009.  Several doctors and technicians stated that test results were unreliable and indicated a possible lack of effort on the part of the Veteran.  

The Veteran was examined for rating purposes in August 2009.  The examiner, a nurse practitioner, noted that at the time of examination, the Veteran was "undergoing work-up by the pulmonologist and cardiologist to determine if the Veteran's present breathing problems are due to his lung disease or cardiac/vascular disease."  Her report did not offer any opinions as to whether the current degree of impairment was attributable to the service-connected asbestosis, and if so, to what extent.  Upon physical examination, the Veteran had mild dyspnea on exertion, with dry basilar cracks in late inspiration, but without diaphragm excursion, chest expansion, chest wall scarring, deformity of the chest wall, or additional conditions associated with pulmonary restrictive disease.  There was also no evidence of cor pulmonale or pulmonary hypertension.   June 2009 PFT testing results were noted as showing moderate obstructive ventilator defect, with normal lung volumes.  

The same examiner reviewed the Veteran's claims file and medical records in January 2010, following administration of additional pulmonary function testing.  She noted that the technician on the January 2010 test questioned the reliability of the testing and the Veteran's cooperation.  According to the VA examination report, PTF testing revealed a moderate ventilator defect with preserved ration, but flow volume loop suggested a slow start and rise with erratic flow and no restriction by lung volumes.  The lung volumes suggested hyperinflation.  She additionally noted the past history of apparent effort problems.  In the absence of accurate testing, the examiner stated that she could not make a determination as to whether the current respiratory symptoms were due to the service connected lung disease without resorting to mere speculation.  She further noted that it was doubtful that an accurate PFT could be obtained from the Veteran.

Additional VA treatment records, obtained in response to the Board's remand, dated July 2010 through July 2012, indicate that the Veteran underwent an aortic valve replacement in September 2010 and resection of the prostate in August 2011.

The Veteran was afforded another VA examination in October 2011.  According to the report, the Veteran complained of dyspnea on mild exertion, without productive cough, wheezing, non-anginal chest pain, respiratory failure, cor pulmonale, pulmonary hypertension, asthma, pulmonary mycosis, bronchiectasis, and renovascular hypertension.  Physical evaluation showed normal breath sounds on the right and crackles on the left, and normal cardiac evaluation.  PFT showed FVC of 91%, and DLCO of 69%.  The VA examiner noted that PFT and lung volume study showed hyperinflation and decreased diffusing capacity, but not restrictive defect, as would be typical for pulmonary asbestosis.  However, a 2008 CT scan of the chest showed pleural plaque without fibrosis, indicative of asbestos exposure.  The VA examiner noted that the Veteran had a history of cigarette smoking and that it is unknown whether asbestos exposure caused restrictive airway disease, which is what the Veteran's PFT represented.  The VA examiner further noted that the Veteran's PFT explained the Veteran's symptoms of dyspnea, but it was impossible to determine if the Veteran's symptoms were related to asbestos exposure.  The VA examiner found that the Veteran's examination neither confirmed nor excluded the possibility of dyspnea caused by asbestos exposure.

However, in July 2012, an addendum was provided which concluded that PFT, echocardiogram, and chest x-rays are reliable studies and that the Veteran's nuclear stress test in June 2009, which showed an exercise tolerance of 5-7 METS, was within range.  A subsequent note indicated that this was equivalent to 17.5 oxygen/kilogram/minute.

The above evidence reflects that the Veteran's asbestosis does not meet the criteria for an initial rating higher than 30 percent under Diagnostic Code 6833.  At no time during the appeal period has FVC been between 54 and 64 percent predicted or DLCO between 40 and 55 percent predicted, as required for a higher, 60 percent rating under DC 6833.  Moreover, there was no evidence of maximum exercise capacity less than 15 ml/kg/min with cardiorespiratory limitation, cor pulmonale, pulmonary hypertension (as opposed to the hypertension with which the Veteran has been diagnosed), that the Veteran requires oxygen therapy or daily use of system high dose corticosteroids or immuno-suppressive medications, or episodes of respiratory failure, at least one of which is required for a higher rating under Diagnostic Code 6833.

The Board also considered the Veteran's statements that his asbestosis is worse and that he should be granted a higher rating based, in part, on his lay statements.  To the extent that he contends that a higher rating should be assigned, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Nonetheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this regard, the Board acknowledges that, according to the Veteran's various statements, his service-connected asbestosis has worsened.  The Veteran also complained of an increase in his symptoms at his July 2011 hearing and his VA examinations.  However, the VA examiners found that the Veteran's service-connected asbestosis was as previously characterized and was productive of no more than mild effects on his activities of daily living.  Although the Veteran is competent to report his symptoms, he is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  More competent evidence concerning the nature and extent of the Veteran's service-connected asbestosis was provided by the medical personnel who have examined him during the current appeal and who have rendered a pertinent opinion in conjunction with the evaluation; the Board notes that the VA treatment reports do not show that the Veteran's symptoms were worse than at the VA examinations during any part of the period on appeal.  The medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  

Regardless, even resolving all doubt in his favor and concluding his shortness of breath is due to his asbestosis, a higher rating still could not be assigned.  The Board must follow the rating schedule which evaluates asbestosis on the results of pulmonary function tests (or other criteria as described above), but not on the frequency or severity of any shortness of breath.  

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected asbestosis is adequate in this case; the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected asbestosis, as the criteria more than address the Veteran's impairment.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for a disability rating in excess of 30 percent for asbestosis is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


